                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
BERNELL EDWARD KELLY,

                          Plaintiff,
      v.                                             Case No. 18-cv-1883-pp

DEPARTMENT OF CORRECTIONS, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING THE
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff, a Wisconsin state prisoner who is representing himself, filed

a complaint under 42 U.S.C. §1983, alleging that the defendants violated his

civil rights at the Oshkosh Correctional Institution. This decision resolves the

plaintiff’s motion for leave to proceed without prepayment of the filing fee, dkt.

no. 2, and screens his complaint, dkt. no. 1.

I.    The plaintiff’s motion to proceed without prepaying the filing fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (“PLRA”) applies to this action because

the plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915.

The law allows a court to give an incarcerated plaintiff the ability to proceed

with his case without prepaying the civil case filing fee if he meets certain

conditions. One of those conditions is that the plaintiff pay an initial partial

filing fee. 28 U.S.C. §1915(b). Once the plaintiff pays the initial partial filing fee,




                                          1

           Case 2:18-cv-01883-PP Filed 07/13/20 Page 1 of 8 Document 12
the court may allow the plaintiff to pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id.

      On December 6, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $0.90. Dkt. No. 6. The court received that fee on December

26, 2018. The court will grant the plaintiff’s motion for leave to proceed without

prepayment of the filing fee and will require him to pay the remainder of the

filing fee over time as he is able.

II.   Screening the complaint

      The PLRA requires federal courts to screen complaints brought by

prisoners seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court may dismiss a case, or

part of it, if the claims alleged are “frivolous or malicious,” fail to state a claim

upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §1915(e)(2)(B).

      To state a claim under the federal notice pleading system, the plaintiff

must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). The complaint need not plead specific

facts and need only provide “fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “Labels and

conclusions” or a “formulaic recitation of the elements of a cause of action” will

not do. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555).


                                          2

           Case 2:18-cv-01883-PP Filed 07/13/20 Page 2 of 8 Document 12
      The factual content of the complaint must allow the court to “draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Allegations must “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Factual allegations, when accepted as true, must

state a claim that is “plausible on its face.” Iqbal, 556 U.S. at 678.

      Federal courts follow the two-step analysis in Twombly to determine

whether a complaint states a claim. Id. at 679. First, the court determines

whether the plaintiff’s legal conclusions are supported by factual allegations.

Id. Legal conclusions not supported by facts “are not entitled to the

assumption of truth.” Id. Second, the court determines whether the well-

pleaded factual allegations “plausibly give rise to an entitlement to relief.” Id.

The court gives pro se allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.      Facts Alleged in the Complaint

      The complaint states only that

      the DOC here in Oshkosh WI by give me the wrong meds again in
      my own opinion they are trying to hurt me or just kill me by give
      me the wrong meds twice! This happened on the 21 of November
      2018 this happened in the med line I don’t know why they did it
      only thing I can say is they are trying to kill me by give me those
      pills.

Dkt. No. 1 at 2. The plaintiff says he wants “them” to be accountable for their

actions, that he does not feel safe, that this has never happened and that his

wife makes sure that he gets his right medications every time. Id. at 4.



                                         3

           Case 2:18-cv-01883-PP Filed 07/13/20 Page 3 of 8 Document 12
      B.       Analysis

      To state a claim under 42 U.S.C. §1983, the plaintiff must allege that

someone deprived him of a right secured by the Constitution or laws of the

United States and that whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)).

      The plaintiff’s complaint cannot proceed as it is for several reasons. First,

he has sued the Department of Corrections. “[S]tates and their agencies are not

‘persons’ subject to suit under 42 U.S.C. §1983.” Johnson v. Supreme Court of

Ill.,165 F.3d 1140, 1141 (7th Cir. 1999). This means that “[n]either the State of

Wisconsin nor the State’s Department of Corrections is a proper defendant.”

Andreola v. Wisconsin, 171 F. App'x 514, 515 (7th Cir. 2006). The plaintiff

cannot sue the Department of Corrections, and the court will dismiss it as a

defendant.

   Second, a person can’t be liable under §1983 unless that person was

personally involved in the constitutional deprivation. Gentry v. Duckworth, 65

F.3d 555, 561 (7th Cir. 1995). “An official satisfies the personal responsibility

requirement of section 1983 . . . if the conduct causing the constitutional

deprivation occurs at [his] direction or with [his] knowledge and consent.” Id.

(quoting Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir. 1982). He “must know

about the conduct and facilitate it, approve it, condone it, or turn a blind eye.”

Id. (quoting Jones v. City of Chi., 856 F.2d 985, 992 (7th Cir. 1988).


                                         4

           Case 2:18-cv-01883-PP Filed 07/13/20 Page 4 of 8 Document 12
      The plaintiff has sued “HSU staff” as a defendant. Although “HSU Staff”

likely refers to specific individuals he interacted with at Oshkosh, it is too

vague a description to provide adequate notice to those individuals of the

claims against them. If the plaintiff does not know the names of the HSU staff

that he claims gave him the wrong medications, he can sue them as “John Doe

nurse” or “Jane Doe doctor,” by providing some basic details that could help

identify them. For example, the plaintiff could describe what unit he was on,

where the medication line was, whether the people passing out meds were

nurses, whether the person who gave him the wrong meds was a man or a

woman, etc.

      Finally, the plaintiff sued CO Oberts but did not make any allegations

against Oberts. To state an Eighth Amendment claim (which is what the court

assumes the plaintiff is asserting), the plaintiff must allege that CO Oberts

demonstrated “deliberate indifference” to his serious medical condition.

Gutierrez v. Peters, 111 F.3d 1364, 1369 (7th Cir. 1997). A prison official

shows deliberate indifference when he or she has knowledge of the inmate’s

serious medical condition and either acts or fail to act in disregard of that risk.

Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). A medical condition is serious

if it has been diagnosed by a physician as mandating treatment or is so

obvious that even a lay person would easily recognize the necessity for a

doctor’s attention. Id. To state a claim against Oberts, the plaintiff should

describe what medical condition he has, what Oberts did to show deliberate




                                         5

         Case 2:18-cv-01883-PP Filed 07/13/20 Page 5 of 8 Document 12
indifference toward that condition and what injury he suffered as a result of

Oberts’ conduct.

      The court will allow the plaintiff to file an amended complaint to address

the problems above. The court is sending the plaintiff a blank complaint form.

He should write the word “Amended” at the top of the first page, in front of the

word “Complaint.” He should put the case number for this case—18-cv-1883—

in the line under the words “Case Number.” If he knows the names of the

people he wants to sue, he should list them on the first page; if he doesn’t

know the names, he can refer to them as John or Jane Doe. He should use the

blank lines in the complaint to explain what each defendant did to him, when

they did it, where, they did and how they did it. He also can explain what harm

he suffered by the defendants’ actions. The amended complaint takes the place

of the prior complaint and must be complete in itself. The plaintiff cannot

simply say, “Look at my first complaint for further information.” See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-57

(7th Cir. 1998). The court also is sending the plaintiff a brochure with

information for people who file their own lawsuits.

      The court understands that the plaintiff has been released to extended

supervision. It may be that because the court delayed so long in screening his

complaint and he is now out, the plaintiff may not want to proceed with his

lawsuit anymore. If this is so, the plaintiff does not need to do anything. If the

court doesn’t receive an amended complaint from the plaintiff by the deadline

the court sets below, the court will dismiss the complaint without the plaintiff


                                         6

         Case 2:18-cv-01883-PP Filed 07/13/20 Page 6 of 8 Document 12
having to do anything else. If the plaintiff files an amended complaint by the

deadline below, the court will screen it under 28 U.S.C. §1915A.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2. The court ORDERS that the plaintiff

must pay the $349.10 balance of the filing fee over time as he is able.

       The court ORDERS that the plaintiff shall file an amended complaint

that complies with the instructions in this decision. The court ORDERS that

the plaintiff shall file the amended complaint in time for the court to receive it

by the end of the day on September 11, 2020. If the court does not receive an

amended complaint from the plaintiff by the end of the day on September 11,

2020, the court will dismiss the case on the next business day.

       The plaintiff must submit all correspondence and legal material to:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

       The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other



                                          7

         Case 2:18-cv-01883-PP Filed 07/13/20 Page 7 of 8 Document 12
information not being timely delivered, thus affecting the legal rights of the

parties.

        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin this 13th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

           Case 2:18-cv-01883-PP Filed 07/13/20 Page 8 of 8 Document 12
